 Case:19-07141-MCF13 Doc#:32 Filed:07/30/21 Entered:07/30/21 17:47:47         Desc: Main
                            Document Page 1 of 1


1                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                     CASE NO. 19-07141-MCF13
4    IRMA GLADYS PEREZ VEGA                     Chapter 13

5

6    xx-xx-6591

7
                      Debtor(s)                    FILED & ENTERED ON JUL/30/2021
8

9
              NOTICE TO DEBTORS, CREDITORS, AND OTHER PARTIES IN INTEREST
10
     Please be informed that the hearing scheduled for August 17, 2021, at 1:30 PM,
11
     will be held as scheduled via Microsoft Teams.    All parties that wish to appear
12
     at the hearing must familiarize themselves and follow the Procedures for Remote
13
     Appearances found on the homepage of our Website at https:\\prb.uscourts.gov
14
           In San Juan, Puerto Rico, this 30 day of July, 2021.
15

16
                                             MARIA DE LOS ANGELES GONZALEZ, ESQ.
17                                                 Clerk of the Court

18                                                 By: Eduardo Bujosa
                                                   Deputy Clerk
19
     c: all parties
20

21

22

23

24

25

26

27

28

29

30

31

32
